internal_revenue_service p o box cincinnati oh release number release date date date legend y dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students description of your request your letter indicates you will operate a scholarship program also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable the scholarship program is open to juniors seniors and graduate students who have declared an elementary education major each applicant must submit an application form and should include a personal narrative about why he or she wants to teach and what will make him or her an excellent teacher the numbers and the amount of the scholarship grants are varied depending upon available funds you may also consider the following criteria a prior academic performance b recommendation from instructors and any others who have knowledge of the applicant's capabilities c biography information regarding the applicant’s career interests academic achievements community service activities and other relevant experiences letter catalog number 58263t d financial need and e any other conclusions which the grant selection committee may draw as to the applicant’s motivation character ability or potential the grants will ordinarily be awarded on a one-time basis renewing of a grant award will be determined and considered on a case-by-case basis the scholarship grants are advertised through your website including the eligible criteria and the application form the selection committee is appointed by your board_of directors the board_of directors will approve each award based on the selection committee’s recommendations the scholarship grant will not be awarded to any member of your board_of directors any substantial_contributor any employees of y or their immediate_family or any other disqualified_person as defined in code sec_4946 with respect to you the scholarship grants may be paid directly to the colleges or universities under an arrangement whereby the educational institutions will apply the grant funds only for enrolled students who are in good standing the grants may also be paid directly to the individuals they are required to submit a report on their progress at least once each year the report must include a summary of the use of the funds the course s taken and the grade s received if any in each academic period the report must be verified by the educational_institution a final report is also required transcripts are obtained for all grant applications if all or any part of any grant is not being used in furtherance of the grant purposes you shall take all reasonable and appropriate steps to recover the grant funds and or ensure restoration of the diverted funds to the purposes of the grant if such a diversion occurs and the grantee has not previously diverted grant funds to any use not in furtherance of the purposes of the grant you shall withhold any further payments to the grantee until you have received the grantee’s assurance that future diversions shall not occur and shall require the grantee to take extraordinary precautions to prevent future diversions from occurring where a grantee has previously diverted the grant funds you will follow the same rules in order to restore such grant funds to be used as intended basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 letter catalog number 58263t the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
